Citation Nr: 0916433	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  94-16 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for schizophrenia, 
currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1967 to January 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  The appeal has 
been remanded by the Board in October 2003, March 2005, and 
May 2006.


FINDING OF FACT

From January 17, 1992, the Veteran's schizophrenia caused 
occupational and social impairment with deficiencies in the 
areas of work, family relations, judgment, thinking, and mood 
but did not cause total occupational and social impairment.


CONCLUSION OF LAW

The Veteran meets the criteria for a 70 percent rating for 
schizophrenia but no higher.  38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.16(c) (2008); §§ 
4.125-4.132, Diagnostic Code 9204 (effective prior to 
November 7, 1996); §§ 4.125-4.132, Diagnostic Code 9204 
(effective November 7, 1996).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

1.  Duty to Notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
April 2005, subsequent to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  In addition, he was provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in June 2006.

The Board acknowledges that the VCAA letters sent to the 
Veteran do not meet the requirements of Vazquez-Flores and 
are not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome for the reasons discussed below.   

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the June 2006 correspondence advised that 
Veteran that VA would consider the nature and severity of his 
symptoms and their impact on employment, and to submit 
statements from employers and others who had seen how his 
schizophrenia impacted his life.  Based on the evidence 
above, the Veteran can be expected to understand from the 
various letters from the RO what was needed to support his 
claim.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

2.  Duty to Assist

In addition, the duty to assist the Veteran to develop the 
claim is fulfilled.  VA has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting 
the Veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the Veteran 
has submitted VA and private treatment records.  The Veteran 
was afforded multiple VA medical examinations.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The record establishes the Veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the Veteran and the duty 
to assist the Veteran are met.

Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2008).  The Schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases 
and injuries encountered as a result of or incident to 
military service.  The percentage ratings represent, as far 
as practicably can be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion. Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  Governing regulations to include 38 C.F.R. §§ 4.1, 
4.2 (2008) require evaluation of the complete medical history 
of the Veteran's condition.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2008).   Pertinent regulations do 
not require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.  All benefit of the doubt will be resolved in 
the Veteran's favor. 38 C.F.R. § 4.3 (2008).  

Psychiatric disabilities

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA's Schedule, 38 C.F.R. Part 4, 
was amended with regard to rating mental disorders, including 
dysthymic disorder and adjustment disorder.  61 Fed. Reg. 
52695 (Oct. 8, 1996) (codified at 38 C.F.R. § 4.130).  
Because the Veteran's claim was filed in July 1992, before 
the regulatory change occurred, he is entitled to application 
of the version most favorable to him.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 311 (1991).  In Rhodan v. West, 
12 Vet. App. 55 (1998), the Court held that the Board may not 
apply the new rating criteria prior to the effective date of 
the liberalizing legislation.  (Emphasis added.)

In the instant case, the RO advised the Veteran of both the 
old and revised regulations.  Therefore, the Board finds that 
it may proceed with a decision on the merits of the Veteran's 
claim, with consideration of the original and revised 
regulations, without prejudice to the Veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).
Regulations in effect prior to November 7, 1996

Before November 7, 1996, the VA Schedule read as follows:

General Rating Formula for Psychoneurotic Disorders:
100% The attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community.  Totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  Demonstrably unable to obtain 
or retain employment.

70% Ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

50% Ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.

30% Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
with psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.

38 C.F.R. § 4.132, Diagnostic Code 9204 (1996).

Words such as "mild" were not defined in the VA Schedule for 
Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just". 38 C.F.R. 
4.6 (2008). It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  In VAOPGCPREC 9-93 (Nov. 9, 1993), the VA Office 
of General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  All evidence must be evaluated in arriving 
at a decision regarding an increased rating. 38 U.S.C.A. § 
7104 (West Supp. 2005); 38 C.F.R. §§ 4.2, 4.6 (2008).  

Regulations in effect November 7, 1996

On or after November 7, 1996, the VA Schedule for rating 
dysthymic and adjustment disorders reads as follows:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9204 (2008).

Factual Background

Initially, by an October 1969 rating action, the RO granted 
service connection for a nervous disorder and assigned a 
10 percent evaluation.  The rating was increased to 30 
percent in a November 1989 rating decision, implementing an 
order of the Board, and that rating remains in effect.  As 
noted above, the Veteran's current claim for an increase was 
received in July 1992.

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Thus, the Board has 
considered whether the Veteran is entitled to staged ratings 
at any time during the appeal period.

Over the long course of this appeal, the Veteran attended 
multiple VA examinations and received some individual 
psychiatric treatment.  These examinations and treatment 
records are competent evidence of the Veteran's mental state 
at various times during the appeal period.  At a January 1992 
VA examination, the Veteran reported difficulty relating to 
other people and that he had been demoted from a supervisory 
position at work to one in which he substitutes for absent 
employees.  This was due to numerous problems working with 
others.  He had no hobbies and isolated himself because he 
feared his own impulses.  His hygiene was good, he was 
coherent, he was not delusional, and he was not suicidal.  
His functioning level was fair to poor.

The Veteran's next VA examination was in October 1994.  The 
examiner did not have the complete claim file to review.  His 
hygiene was good, there was no evidence of active 
hallucinations or delusions, and he was not suicidal.  His 
Global Assessment of Functioning (GAF) score was 75.

The GAF is a scale reflecting psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4TH ED. (DSM-IV) at 32).  A score of 41-50 
illustrates "any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job)."  Id.  A score of 51-60 represents "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.

The Veteran's VA psychiatric treatment records from 1992 to 
1995 indicate that the Veteran had difficulty dealing with 
the daily stresses of life and had multiple problems at his 
job due to poor interpersonal relations.  In 1992, he 
reported having had highly inappropriate thoughts which 
deeply impacted his family life.  He was described as 
"severely ill" and in need of psychiatric treatment.  In 
1993, a provider notes that "Industrial and social 
adaptability are severely impaired" and that the Veteran's 
"condition is permanent and chronic in nature [and] 
improvement [is] unlikely to occur.

The Veteran's next VA examination was in June 2001.  The 
Veteran reported a lot of problems at home and work.  He 
feared his own impulses.  Hygiene was good, there were no 
delusions or hallucinations, and he reported death wishes but 
no suicidal thoughts.  The examiner stated that the Veteran's 
main problems were in interpersonal relations.  The examiner 
also noted several characteristics of a personality disorder.  
The Veteran's GAF score was a 55.

The Veteran attended the most recent VA examination in 
November 2005.  Hygiene was good, there was no evidence of 
hallucinations or delusions, and the Veteran was not 
suicidal.  The Veteran reported continuing problems at work.  
His GAF score was a 60.

The record also contains an assessment by a private provider 
from March 2009.  The provider noted that the Veteran could 
not perform the duties of his previous job and had been 
assigned a new job but without improvement.  He had increased 
absenteeism at work due to his mental problems.  The provider 
reported suicidal ideation, inappropriate responses to daily 
living issues, and "deterioration on personal intrinsic and 
interpersonal relations."

The Veteran's VA treatment records from 1998 to 2004 show 
regular problems at work, poor personal grooming (his wife 
reported that he would not change clothes for several days), 
no evidence of hallucinations or delusions, and that the 
Veteran was not suicidal.

Analysis

The Board finds that the Veteran's symptoms throughout the 
entire appeals period merit a 70 percent rating, under both 
the old and new criteria, but no higher.  As early as January 
1992, the Veteran was severely occupationally and socially 
impaired, as evidenced by the notes of multiple providers.  
Due to his inability to work with others, he was removed from 
a supervisory position and given a job that did not require 
contact with others.  Still, his problems at work continued 
and they continue to the present day.  In regards to his 
family, in 1992 the Veteran reported some serious and 
concerning issues.  These issues were so grave that the 
Veteran was described as "severely ill."  Under the old 
regulations, a 100 percent rating is not warranted because 
the evidence does not show that symptoms similar to those 
required for the high rating.  There was not evidence that 
the Veteran was virtually isolated from his community, or 
that his symptoms were totally incapacitating, or that he 
exhibited psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  While 
the evidence showed that the Veteran had been demoted, he was 
not demonstrably unable to obtain or retain employment.  The 
remainder of the evidence applicable to the pre-1996 
regulation change does not support an increase to 100 
percent.  While treatment records showed the Veteran 
continued to have difficulty dealing with the daily stresses 
of life and had multiple problems at his job.  While he was 
described as "severely ill" in need of psychiatric 
treatment, and that "Industrial and social adaptability are 
severely impaired," he continued to maintain employment.  

Although later VA examinations fail to show the same level of 
severity, it is clear that the Veteran's occupational 
problems continued, as was discussed in the March 2009 
private opinion.  Furthermore, it appears that the later VA 
examiners did not review the Veteran's history of severe 
illness with much thoroughness, as they failed to discuss it 
in detail.  In evaluating the probative value of competent 
medical evidence, the United States Court of Appeals for 
Veterans Claims has stated that "The probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches."  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  Here, the Board finds the 
later opinions less probative given their lack of attention 
to the Veteran's extensive and severe history of mental 
illness.  In contrast, the private opinion discussed these 
issues in detail before concluding that the Veteran still 
experienced severe difficulties due to his mental illness.

However, the Board does not find that the Veteran merits the 
next-highest evaluation of 100 percent under either the old 
or new criteria.  Although the Veteran had severe 
occupational and familial difficulties, he did remain 
employed and married.  While his wife reported poor hygiene, 
every examiner found the Veteran to be clean and 
appropriately dressed.  The Veteran had thoughts of grossly 
inappropriate behavior or behavior that would hurt others, 
but did not engage in such behavior.  He was therefore not 
"totally" industrially and socially incapacitated.  The 
Board finds that the Veteran's disability picture is best 
approximated by the 70 percent evaluation assigned herein.

Generally, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase, of compensation, dependency and 
indemnity compensation, or pension, shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of 
an award of increased compensation shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  Here, the Board finds that, although the 
Veteran's claim was not filed until July 1992, the increased 
in the Veteran's disability was ascertainable at the January 
17, 1992, VA psychiatric review examination.  As such, the 
Veteran is entitled to an effective date for the 70 percent 
evaluation of January 17, 1992.

The preponderance of the evidence is against a rating higher 
than 70 percent.  As the evidence is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable result.  
Therefore, Veteran is granted an increased evaluation of 70 
percent but no higher for the entire appeals period.


ORDER

The Veteran is granted a 70 percent evaluation, but no 
higher, effective January 17, 1992.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


